This was an action commenced in the district court of Oklahoma county by the filing of a petition therein on two promissory notes seeking judgment for the principal, interest, and attorney fees.
On the 13th day of October, 1932, a demurrer was filed for each of the defendants, and thereafter, on the 24th day of October, 1932, the demurrers were overruled and 15 days given to the defendants to plead or answer.
On November 7th, thereafter, the only answer filed in the case was an unverified general denial, and upon this state of the pleadings, on the 17th day of November, 1932, the plaintiff's motion for judgment on the pleadings was filed, and thereupon judgment was rendered for the plaintiff by the district court. From this action of the court, defendants prosecute their appeal by transcript.
The motion to dismiss is upon the ground that the appeal is without merit and taken for delay only. This court has repeatedly held that where plaintiff sues upon a promissory note and defendants answer by an unverified general denial, and upon motion of plaintiff judgment is rendered for plaintiff on the pleadings, an appeal, assigning the rendition of such judgment as error, without stating any defense to plaintiff's action, will be dismissed as without merit.
It appears that the appeal is without merit and for the purpose of delay only, and should be dismissed, and it is so ordered.